Citation Nr: 1610633	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-19 393	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 10 percent, prior to July 18, 2012, and in excess of 30 percent, effective from July 18, 2012, for chronic pseudofolliculitis barbae (PFB) with cystic acne of the face and anterior neck.

2. Whether new and material evidence has been submitted to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bleeding and swelling of the rectum, as residual of personal assault at a VA facility.

3. Whether new and material evidence has been submitted to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a nervous condition, as residual of personal assault at a VA facility.

4. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to April1982.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for chronic PFB with cystic acne of the face and anterior neck and assigned a 10 percent rating effective July 17, 2007.  This matter further comes before the Board from a July 2011 rating decision which found that new and material evidence had not been submitted to reopen the claim for compensation under 38 U.S.C.A. § 1151 for bleeding and swelling of the rectum, as residual of personal assault, new and material evidence had not been submitted to reopen the claim for compensation under 38 U.S.C.A. § 1151 for a nervous condition, as residual of personal assault, and new and material evidence had not been submitted to reopen the claim for service connection for PTSD. 

The Veteran requested a Board hearing before a Veterans Law Judge in June 2010; however, in October 2010 he withdrew that request.

In June 2011 the Board remanded the claim for a higher initial rating for chronic PFB to schedule the Veteran for a VA examination to assess the current severity of his service-connected skin condition.  The Board finds that a VA examination was conducted and that there was substantial compliance with the June 2011 remand orders.  Stegall v. West, 11Vet. App. 268 (1998).  

By December 2012 rating decision, a 30 percent rating was granted for chronic PFB with cystic acne of the face and anterior neck, effective July 18, 2012.  The Veteran has continued this appeal for a higher rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that in a phone call in September 2015 and a written statement in October 2015, the Veteran requested a videoconference hearing at the RO before a Member of the Board.  To date, there is no indication that the Veteran has withdrawn this request for a hearing.  See 38 C.F.R. 20.702(e). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


